BAILEY, Judge,
concurring in result.
The record before us does not include Rabbi Ballaban’s complaint or amended complaint. It appears from the trial court’s order and from the designated materials that Rabbi Bailaban brought claims of breach of contract, tortious interference with contract, negligent failure to supervise, defamation, and invasion of privacy. At their essence, the claims were premised upon his allegation that he was wrongfully discharged from his ministerial duties.
In seeking summary judgment, Beth Shalom relied upon Hosanna-Tabor Evangelical Lutheran Church and School v. Equal Employment Opportunity Commission, — U.S. —, 132 S.Ct. 694, 710, 181 L.Ed.2d 650 (2012) (observing “the church must be free to choose those who will guide it on its way”) and Indiana Area Foundation of the United Methodist Church, Inc. v. Snyder, 953 N.E.2d 1174, 1180 (Ind.Ct.App.2011) (reiterating, in dismissing breach of contract and defamation claims on summary judgment, that the ministerial exception protects the “fundamental right of churches to decide for themselves matters of church government, faith and doctrine”). Beth Shalom acknowledged that a court may apply secular standards when purely secular conduct is at issue. See Brazauskas v. Fort Wayne-South Bend Diocese, Inc., 796 N.E.2d 286, 294 (Ind.2003).
In support of its contention that resolution of Rabbi Ballaban’s complaint did not involve “purely secular conduct,” Beth Shalom designated a termination of employment letter addressed to Rabbi Baila-ban. The letter included as stated reasons for termination financial impropriety, breaches of confidentiality and “conduct unbecoming a spiritual leader.” (App.84.) With regard to the latter allegation, it was specified that a rabbi for Beth Shalom was expected to “abide by highest moral values and serve as a role model for our congregation and the community.” (Appellee’s App. 84.) It was stated that Rabbi Baila-ban had been counseled by Rabbi Mills regarding this role. Accordingly, Beth Shalom established, prima facie, its entitlement to judgment as a matter of law.
In response, Rabbi Bailaban did not designate materials tending to show that the termination was prompted solely by reports of child abuse, a secular and statutory duty. He cannot withstand summary judgment and have his day in court because he cannot show that the matter for resolution involves only conduct which is purely secular.
We should not, and cannot, be drawn into deciding whether an individual engaged in conduct becoming a spiritual leader. Accordingly, the ministerial exception applies and our discussion should proceed no further, despite Rabbi Balla-ban’s vigorous efforts to recast the dispute as purely secular conduct involving a statutory duty to report. It is clear to me, without extensive discussion of Constitutional clauses, that summary judgment was properly granted and the motion to correct error properly denied. Thus, I concur in the result reached by the majority.
VAIDIK, Judge,
concurring in result.
I write separately to express my view that the ministerial exception does not allow a congregation to fire a spiritual leader who refuses to commit a criminal offense.
Failure to report child abuse is a criminal offense. See Ind.Code § 31-33-5-1. Children are notoriously reticent to report abuse. When the victims and their loved *342ones do confide in relatives, teachers, ministers, counselors, medical doctors, or other adults, the legislature has determined that it is a crime for those adults to fail to report the abuse to the authorities. This law does not exempt spiritual leaders from reporting; indeed, often it is the ministers, rabbis, and other ecumenical leaders who are trusted with this information. This reporting law is designed to, and does, protect children from future abuse.
Bailaban, a rabbi, claims that he refused to conceal alleged child abuse committed by one of the teachers at Beth Shalom’s school. He says that he was fired because he reported the child abuse to the authorities in defiance of Beth Shalom’s orders to not do so. In other words, he claims that he refused to commit the criminal offense of failing to report child abuse — and because he did so, he was fired.
The majority does not reach the issue of whether Beth Shalom may fire Bailaban for refusing to commit a criminal offense at its request. Op. pp. 389-40. I would find that Beth Shalom may not; that is, I would find that the ministerial exception does not apply to this situation. I believe this to be one of the “parade of horribles” referenced by Chief Justice Roberts in Hosanna-Tabor Evangelical Lutheran Church & School v. Equal Employment Opportunity Commission et al., — U.S. —, 132 S.Ct. 694, 181 L.Ed.2d 650 (2012). In Hosannar-Tabor, the Chief Justice cites to the EEOC’s prediction that the ministerial exception could protect religious organizations from liability for retaliating against employees for reporting criminal conduct. Id. at 710. Even the church in that case conceded that the ministerial exception would not in any way bar criminal prosecutions for interference with law-enforcement investigations or other proceedings. Id. Responding to this potential “horrible,” Chief Justice Roberts wrote:
The case before us is an employment discrimination suit brought on behalf of a minister, challenging her church’s decision to fire her. Today we hold that the ministerial exception bars such a suit. We express no view on whether the exception bars other types of suits, including actions by employees alleging breach of contract or tortious conduct by their religious employers. There will be time enough to address the applicability of the exception to other circumstances if and when they arise.
Id. (emphasis added). In my opinion, this case is precisely one of the “horribles” referenced by the Chief Justice — a “horrible” that the Court specifically declined to rule on.9 Hosanna-Tabor does not require the ministerial exception’s application here.
Hosannar-Tabor is nonetheless instructive. The ministerial exception allows a religious organization, free from government intrusion, to choose its own leaders who embody and live the tenets of the religion. Id. at 706. By way of example, the ministerial exception would prohibit an action under the Civil Rights Act by a *343woman claiming that the Catholic Church has discriminated against her by refusing to hire her as a priest, despite the Church’s longstanding principle allowing only the ordination of men. To allow such an action would result in governmental interference with the tenets of the Catholic faith. Here, there is no governmental meddling with religious tenets in that there is no evidence to suggest that Judaism requires, or for that matter, condones, the concealment of child abuse. The ministerial exception does not apply here.
Having said this, the designated evidence does not reveal that the reason for Ballaban’s termination was his child-abuse reporting. The record is replete with other reasons for Ballaban’s termination, including his mistreatment of a donation to the congregation which threatened Beth Shalom’s tax-exempt status, breach of confidentiality by forwarding private emails, and “angry outbursts and general hostile behavior.” Appellee’s App. p. 83-84. For this reason, I respectfully concur in result with the majority’s decision to affirm the grant of summary judgment and denial of motion to correct error, and concur in full with the majority’s denial of Beth Shalom’s request for appellate attorney’s fees.

. As the majority notes, at oral argument in Hosanna-Tabor, Justice Sotomayor inquired about a scenario similar to this one, asking what would happen if a teacher was fired by a religious employer for reporting sexual abuse. Op. pp. 338-39 (citing Brad Turner, It’s My Church and I Can Retaliate If I Want to: Hosanna-Tabor and the Future of the Ministerial Exception, 7 Duke J. Const. L. & Pub. Pol’y Sidebar 21, 38-39 (2011)). Hosanna-Tabor’s counsel responded that it would be appropriate for the Court to carve out a child-abuse reporting exception to the ministerial exception to address that type of situation. Although the Court did not carve out such an exception in Hosanna-Tabor — where child-abuse reporting was not at issue — the Court’s decision to reserve judgment on the issue may be partially explained by this exchange.